The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 18 April 2022.  Claims 1, 3-11, 13 and 15-20 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s remarks, concerning the 35 U.S.C. §103 rejection of the claims, as being unpatentable over Haj-Maharsi et al. (WO 2012/171532) in view of Zhao et al. (U.S. Patent Application Publication No. 2016/0352102), Examiner notes the following:
Applicant appears to argue that, since Haj-Maharsi et al. does not provide for an energy storage battery arranged at a direct current side of the wind power generation unit, then Haj-Maharsi et al. cannot teach the operation of the processor card as instantly claimed (spanning pages 3-4 of the instant response).  This argument is not persuasive, since it appears to argue against the references individually.  One cannot show non-obviousness by attacking references individually where the rejection is based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, it is not relevant to the instant rejection that Haj-Maharsi et al. does not provide for an energy storage battery arranged at a direct current side of a wind power generation unit, since such limitation was indicated as being taught by Zhao et al.
Applicant further argues that “Zhao does not disclose or suggest calculating a frequency regulation capability of these power generation units using the energy storage units” (page 4 of the instant response).  This argument is also not persuasive, since it again appears to argue against the references individually.  One cannot show non-obviousness by attacking references individually where the rejection is based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, it is not relevant to the instant rejection that Zhao et al. does not provide for calculating a frequency regulation capability of power generation units using energy storage units, since such limitation was indicated as being taught by Haj-Maharsi et al.
Applicant further argues that the combination of Haj-Maharsi et al. and Zhao et al. would not result in the instantly claimed system, since it “would at best obtain a power generation system that includes energy storage units connected to wind turbines via DC-DC converters and an ESS arranged at AC bus side of wind turbines” (page 6 of the instant response).  This argument is not persuasive, since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this regard, Haj-Maharsi et al. teaches that batteries associated with a wind farm can be beneficially used for frequency regulation.  Zhao et al. teaches that it was known in the art for batteries to be located on the DC bus side of the wind generation units.  As noted in the previous Office action, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to place such batteries on the DC bus side of Haj-Maharsi et al., since Zhao et al. teaches that such placement was known in the art, and since it has been well established in the art that that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Once the system of Haj-Maharsi et al. is modified in such a manner, such that the batteries are on the DC bus side of the wind generation units, then the frequency regulation functionality of Haj-Maharsi et al. would necessarily utilize such batteries on the DC bus side of the wind generation units.
Applicant further argues that “those in the art would only combine these elements in the above two references by simply putting them together, without conferring any new functions to these elements” (page 6 of the instant response).  This argument is not persuasive, since no new functionality has been imparted to either of these claimed features.  First, the instant claims provide that frequency regulation is accomplished by using energy stored in batteries.  Such functionality is taught by Haj-Maharsi et al.  Second, the instant claims provide for batteries being located on the DC bus side of the wind generation units.  Such topology is taught by Zhao et al.  Utilizing batteries located on the DC bus side of the wind generation units does not change the functionality of either the batteries (they still store energy) nor the frequency regulation (it still uses the stored energy of batteries to regulate the frequency).
Applicant further argues that “in Haj-Maharsi, the ESS 22 is configured for the whole wind park.  While Zhao discloses that the energy storage units are connected to the power generation units via the DC-DC converters - the energy storage units are configured for individual power generation units … those in the art would have no reason to rearrange Haj-Maharsi’s ESS 22 configured for the wind park level at a wind turbine level” (page 6 of the instant response).  This argument is not persuasive, again because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this regard, Haj-Maharsi et al. teaches that batteries associated with a wind farm can be beneficially used for frequency regulation, while Zhao et al. teaches that it was known in the art for batteries to be located on the DC bus side of the wind generation units.  The combination of such teachings would have motivated one having ordinary skill in the art to utilize the batteries on the DC bus side of a wind generation unit for frequency regulation. 
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1, 3-11, 13 and 15-20 stand rejected under 35 U.S.C. §103, as being unpatentable over Haj-Maharsi et al. (WO 2012/171532) in view of Zhao et al. (U.S. Patent Application Publication No. 2016/0352102).
As per claim 1, Haj-Maharsi et al. teaches the instantly claimed test and control apparatus for a wind farm (page 1, line 3), wherein the wind farm comprises a wind power generation unit, a first energy storage battery […], a second energy storage battery arranged in the wind farm (Figs. 2-3), and a reactive compensation device (Figs. 2-3), and the test and control apparatus comprises: a first communication interface, a second communication interface, and a processor card, wherein the first communication interface is configured to connect a grid scheduling server, the second communication interface is configured to connect the wind power generation unit, and the processor card is connected to the first communication interface and the second communication interface respectively (Figs. 2-3); the processor card is configured to receive a frequency regulation instruction issued by the grid scheduling server via the first communication interface (page 9, line 19 - page 10, line 22; page 14, lines 32-33), receive operation information of the wind power generation unit via the second communication interface (page 15, lines 11-20), and calculate a first frequency regulation capability of the wind power generation unit when the wind power generation unit performs frequency regulation without using the first energy storage battery based on the operation information of the wind power generation unit; the processor card is configured to send the frequency regulation instruction to the wind power generation unit, in a case that the first frequency regulation capability of the wind power generation unit satisfies the frequency regulation instruction […] (page 7, line 35 - page 8, line 9; page 13, lines 8-38; page 15, lines 11-30).  Similarly applies to claims 11 and 13.
However, Haj-Maharsi et al. does not specify that the first energy storage battery is configured for each single wind power generation unit arranged at a direct current bus side of the wind power generation unit, as instantly claimed.  However, Zhao et al. teaches that it was known in the art to connect energy storage units (i.e. batteries) to the “DC bus side” of individual wind power generation units (Figs 1 and 3-5; energy storage units 15-17 are connected to power generation units 11-13 through DC-DC converters 20-22; Fig 2, turbine 24 and DC voltage bus 46; para[0012-0015]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a topology of energy storage units (i.e. batteries) in the system of Haj-Maharsi et al., since it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  In other words, it would have been obvious to connect the energy storage units (i.e. batteries) of Haj-Maharsi et al. at any desired location within the system, including at the DC bus side of the wind power generation units, especially in view of the teaching of Zhao et al. that such placement was known in the art.  Furthermore, once the system of Haj-Maharsi et al. is modified in such a manner, such that the batteries are on the DC bus side of the wind generation units, as per the teachings of Zhao et al., then the frequency regulation functionality of Haj-Maharsi et al. would necessarily utilize such batteries on the DC bus side of the wind generation units.  Similarly applies to claims 11 and 13.
Haj-Maharsi et al. further teaches that the instantly claimed processor card is further configured to calculate a second frequency regulation capability of the wind power generation unit when the wind power generation unit performs the frequency regulation using the first energy storage battery and determine whether the second frequency regulation capability satisfies a requirement of the frequency regulation instruction in a case that the first frequency regulation capability does not meet the requirement of the frequency regulation instruction (page 13, lines 8-38; page 15, lines 11-30); and the processor card is further configured to send the frequency regulation instruction to the wind power generation unit and start the first energy storage battery in a case that the second frequency regulation capability satisfies the requirement of the frequency regulation instruction (page 13, lines 34-38, page 15, lines 14-15).  Similarly applies to claims 3 and 15.
As per claim 4, Haj-Maharsi further teaches that the instantly claimed processor card is further configured to receive an active power demand instruction issued by the grid scheduling server via the first communication interface, and send the active power demand instruction to the wind power generation unit in a case that the first frequency regulation capability of the wind power generation unit satisfies a requirement of the active power demand instruction (page 8, line 36 - page 9, line 1; page 9, lines 11-17; page 13, lines 15-25).  Similarly applies to claims 5, 16, 19 and 20.
As per claims 6-9 and 17, although Haj-Maharsi et al. does not specifically teach each of the instantly claimed elements, Examiner notes that these introduced elements are not claimed as being utilized by the claimed system/method in any way.  Since computer cards, computer analysis, instructions, power demands, operation information, voltage/current data and switch states are extremely well-known to be utilized/collected in power grid control applications, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to use/collect any such data in the system of Haj-Maharsi et al., for the well-known purpose of system analysis, especially when taken in light of such elements/information not being instantly claimed as affecting the operation of the power grid application/environment in any way.
As per claim 10, although Haj-Maharsi et al. does not specifically teach the instantly claimed elements, Examiner notes that using such well-known and available processors/modules would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claim 18, Haj-Maharsi et al. further teaches the instantly claimed virtual synchronous generator (page 2, line 36), as would have been well understood by one having ordinary skill in the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
7/15/22